NO. 07-03-0530-CV
 
IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

JANUARY 12, 2004

______________________________


IN THE INTEREST OF K.L., J.H., C.J.L., S.F.L., AND I.J.L., CHILDREN

_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

NO. B29927-9809; HONORABLE ED SELF, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.
ABATEMENT AND REMAND
	Following termination of his parental rights, appellant Chris Lopez filed a pro se
"Notice of Desire to Appeal" the trial court's judgment.  By letter dated December 25, 2003,
appellant notified this Court of his request for appointment of an attorney ad litem and to
proceed in forma pauperis.  We abate the appeal and remand the cause.
	In Texas there is a statutory right to counsel for indigent persons in parental
termination cases.  Tex. Fam. Code Ann. § 107.013(a)(1) (Vernon Supp. 2004); see also
In re M.S., 115 S.W.3d 534, 544 (Tex. 2003).  Therefore, we abate the appeal and remand
the cause to the trial court for further proceedings.  Upon remand the trial court is directed
to determine if appellant is indigent and whether an attorney ad litem shall be appointed
to represent appellant on appeal.
	Should the trial court determine that appellant is indigent and entitled to an attorney
ad litem, the trial court is directed to appoint counsel and provide counsel's name, address,
telephone number, and state bar number in the order appointing counsel.  The order is to
be included in a supplemental clerk's record to be filed with this Court on or before Friday,
January 30, 2004.   
	The trial court is directed to hold any hearings it deems necessary to comply with
this order.  If the trial court determines that appellant is not indigent or is not entitled to
appointed counsel, then such determination shall be made only following an evidentiary
hearing.  A reporter's record of the evidentiary hearing is to be filed with the appellate clerk
on or before January 30, 2004.  
	It is so ordered.
							Per Curiam